Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the logging tool" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the plurality of azimuthally offset receivers" in lines 1-2 bridging.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the plurality" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 16-17 recites the limitation "plurality of offset receivers" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7 and 9-16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bolshakov (US 2010/0263449 A1).
Regarding claim 1, Bolshakov discloses a method of hydrocarbon tubular evaluation, the method comprising:
conveying the logging tool in the tubular with a carrier [0005 downhole logging tools];
inducing with a transmitter a horizontal shear (SH) wave [abstract [e]valuating casing thickness by inducing SH0 and SH1 modes of a shear wave in the casing; 0018 generates particle displacement in the conductive surface 12 creating elastic waves such as shear horizontal (SH), transversely polarized shear waves, and Lamb waves of both symmetric and asymmetric type];
identifying higher order SH mode signals received at a plurality of offset receivers responsive to a higher order SH mode engendered by the horizontal shear (SH) wave [0020  transducers include a transmitter 36 and a pair of receivers 38, 40 where the receivers 38, 40 are disposed on the body 34 … transducers (36, 38, 40) can be an EMAT, a piezoelectric transducer, or a wedge type transducer.];
estimating a dominant frequency for higher order SH mode from the higher order SH mode signals [0006 calibration step of inducing additional shear waves in the tubular over a range of frequencies, monitoring the additional shear waves' propagation in the tubular, evaluating the 
estimating a group velocity for the higher order SH mode from the higher order SH mode signals [abstract The SH0 group velocity and SH1 mode group velocity (Vg) are measured]; and
estimating a tubular parameter using the dominant frequency and the group velocity [0020 The signal's frequency content and group velocities can be analyzed to estimate local properties (such as shear velocity) and thickness of a casing or other downhole tubular.].
Regarding claim 2, Bolshakov teaches the method of claim 1 comprising receiving the higher order SH mode signals at the plurality of azimuthally offset receivers [fig. 3; 0020 transducers include a transmitter 36 and a pair of receivers 38, 40 where the receivers 38, 40 are disposed on the body 34 outer circumference each about 120° from the transmitter 36].
Regarding claim 3, Bolshakov teaches the method of claim 1 wherein the tubular parameter comprises at least one of: i) location of the tubular; ii) thickness of a wall of the tubular; and iii) at least one property of a defect of the tubular; iv) a bond of the tubular with cement; v) outer diameter of the tubular; vi) a presence of a joint; and vii) a location of a joint [0002 method for evaluating the thickness, quality, and presence of a cement bond; 0005 casing damage].
Regarding claim 4, Bolshakov teaches the method of claim 1 wherein the at least one higher order horizontal shear wave mode has a propagation that is substantially circumferential [0020 As shown, an acoustic signal generated at the transmitter 36, travels to the receiver 38 as illustrated by line L1 (clockwise) and to receiver 40 as illustrated by line L2
Regarding claim 5, Bolshakov teaches the method of claim 1 wherein estimating the tubular parameter comprises estimating the tubular parameter independent of the fundamental horizontal shear wave mode (SH0) [abstract SH1 modes].
Regarding claim 6, Bolshakov teaches the method of claim 1 wherein the tubular comprises casing installed in the borehole using cement [0030 three types of physical models of cemented pipe used in the experiments are schematically depicted in FIGS. 4 a-4 c].
Regarding claim 7, Bolshakov teaches the method of claim 1, wherein estimating the group velocity comprises estimating a time delay between a first receiver of the plurality and a second receiver of the plurality comprising employing a cross-correlation between a first portion of the higher order SH mode signals from the first receiver and a second portion of the higher order SH mode signals from the second receiver [0034 cross-correlation function between the signals that traveled ⅓rd and ⅔rd of the circumference to different receivers].
Regarding claim 9, Bolshakov teaches the method of claim 1 wherein the tubular comprises production tubing [0006 The tubular may include casing lining a wellbore or production tubing disposed in a wellbore.].
Regarding claim 10, Bolshakov teaches the method of claim 1 wherein inducing an SH wave in the tubular comprises exciting the SH wave with an electromagnetic acoustic transducer [0006 The method involves inserting a tool into the tubular, the tool having an electromagnetic acoustic transducer (EMAT)].
Regarding claim 11, Bolshakov teaches the method of claim 1 comprising conducting further operations in the formation in dependence upon the tubular parameter [0005 identifying casing defects].
Regarding claim 12, Bolshakov teaches the method of claim 11 wherein the further operations comprise at least one of i) geosteering; ii) drilling additional boreholes in the formation; iii) performing additional measurements on the formation; iv) estimating additional parameters of the formation; v) installing equipment in the borehole; vi) evaluating the formation; vii) optimizing present or future development in the formation or in a similar formation; viii) optimizing present or future exploration in the formation or in a similar formation; ix) installing equipment in the borehole; x) producing one or more hydrocarbons from the formation; xi) repairing the tubular; xii) replacing the tubular [0005 identifying casing defects].
Regarding claim 13, Bolshakov teaches the method of claim 1 wherein the tubular parameter comprises a characteristic of a structural feature relating to the at least one tubular [0005 identifying casing defects; 0006 tubular may include casing lining].
Regarding claim 14, Bolshakov teaches the method of claim 13 wherein the structural feature comprises at least one of i) tubular ovality of the at least one tubular; ii) deformation of the at least one tubular; iii) corrosion of the at least one tubular, iv) perforation of the at least one tubular, v) a material property of the at least one tubular; vi) a material property of a material surrounding the at least one tubular.
Regarding claim 15, Bolshakov teaches the method of claim 1 wherein the horizontal shear (SH) wave propagates substantially circumferentially in the tubular [0020 L1 and L2 paths] [0005 identifying casing defects].
Regarding claim 16, Bolshakov teaches the method of claim 1 wherein plurality of offset receivers are azimuthally offset [fig. 3 shows transmitter and two receivers located around circumference of borehole].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bolshakov (US 2010/0263449 A1) as applied to claim 1 above, and further in view of Wu (US 2019/0376383 A1).
Regarding claim 8, Bolshakov teaches the method of claim 1 wherein the plurality of receivers comprises a first receiver located a first distance from the transmitter along a shortest circumferential path and a second receiver located a second distance from the transmitter along another shortest circumferential path, wherein the second distance is greater than the first distance [fig. 3 distance from transmitter #36 to receiver #38 labeled L1 is shorter than clockwise distance from transmitter #36 to receiver #40].
Bolshakov does not explicitly teach … and yet Wu teaches estimating the dominant frequency comprises: performing a Fast Fourier Transform (FFT) of a portion of the higher order SH mode signals received at the second receiver to generate a FFT spectrum, and detecting a peak frequency of the FFT spectrum [fig. 1; 0049 As shown in FIG. 2, by taking one-second measurements at the receiver (e.g., first receiver sub 104-1) using the operating frequency of 2kHz as well as the parameters in Table 1 above, both the first signal and the second signal have the peak amplitude at 1999Hz, as obtained via FFT, which are denoted by reference numerals 204 and 208, respectively.].
.

    PNG
    media_image1.png
    685
    436
    media_image1.png
    Greyscale


Claims 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bolshakov (US 2010/0263449 A1) as applied to claim 1 above, and further in view of Birchak (EP 0261825 A2).
Regarding claim 17, Bolshakov does not explicitly teach … and yet Birchak teaches the method of claim 1 wherein plurality of offset receivers are axially offset [fig. 3 shows transmitters/transducers #30 with receivers R1-R4 in between along a diagonal line on a borehole tool; 0027 each array comprises the two receivers and two transmitters found along each diagonal line of Fig. 2; 0035 detecting fractures…acoustic shear wave rather than the compression wave is measured.].
It would have been obvious to replace radially arranged seismic arrays as taught by Bolshakov, with the diagonal array as taught by Birchak so that sectors surrounding the casing may be examined for bond quality (Birchak) [0027].


    PNG
    media_image2.png
    279
    181
    media_image2.png
    Greyscale

Regarding claim 18, Bolshakov teaches an apparatus for hydrocarbon tubular evaluation, the apparatus comprising: a logging tool having disposed thereon a plurality of transducers, the 
Bolshakov teaches a single transmitter and a pair of receivers [0020], but does not explicitly teach … and yet Birchak teaches a pair of transmitters and a pair of receivers [abstract each array including four transducers…two transducers being operated as transmitters and two as receivers; fig. 3; 0027; 0035].
It would have been obvious to replace the radially arranged seismic arrays as taught by Bolshakov, with the diagonal array as taught by Birchak so that sectors surrounding the casing may be examined for bond quality (Birchak) [0027].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN D ARMSTRONG whose telephone number is (571)270-7339. The examiner can normally be reached M - F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JONATHAN D. ARMSTRONG/
Examiner
Art Unit 3645



/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645